                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



WE THE PEOPLE,


v.
                                                                   Case No. 18-mc-51320

UNITED STATES SUPREME COURT,
UNITED STATES FEDERAL JUDICIARY,
UNITED STATES HOUSE OF REPRESENTATIVES,                               HON. AVERN COHN
UNITED STATES SENATE,

     Defendants.
_______________________________________________/

                                 ORDER OF DISMISSAL

                                             I.

       Before the Court is a document the Clerk’s office filed as “DECLARATION of

restoration of the law of the land filed by We the People US Common Law Grand Jury”

and designated it as a miscellaneous action. (ECF No. 1). For the reasons that follow,

the case will be dismissed.

                                             II.

       “[A] district court may, at any time, sua sponte dismiss a complaint for lack of

subject matter jurisdiction pursuant to Rule 12 (b)(1) of the Federal Rules of Civil

Procedure when the allegations of a complaint are totally implausible, attenuated,

unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Apple v.

Glenn, et al. 183 F.3d 477, 479 (6th Cir. 1999). A claim is legally frivolous when it lacks

an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989).
         When reviewing pro se papers, the court must employ standards less stringent

than if the complaint had been drafted by counsel. Haines v. Kerner, 404 U.S. 519

(1972). However, federal pleading standards do not permit pro se litigants to proceed

on pleadings that are not readily comprehensible. Complaints containing “vague and

conclusory allegations” unsupported by material facts are subject to dismissal. Becker

v. Ohio State Legal Servs Ass'n, 19 F. App’x 321, 322 (6th Cir. 2001). The Court is also

not required to supply the litigant with legal theories or to furnish additional factual

allegations—to do so would inappropriately make the court an advocate for the plaintiff.

See Thompson v. A.J. Rose Mfg. Co., No. 99-3728, 2000 WL 302998, at *1 (6th Cir.

2000).

                                              III.

         The Court has read the document, which consists of 61 pages. It is virtually

unintelligible. The plaintiff is identified only as “We the People.” The document has an

unreadable signature titled “Jury Foreman Natural Law Tribunal.” Defendants are the

United States Supreme Court, United States Federal Judiciary It states the following as

causes of action: “Concealment of Natural Courts a/k/a/ Court of Law or Court of

Record or common Law Court Tyranny, Subversion, Denial of Due Process, Denial of

Habeas Corpus, Felony Rescue, Stacking & Tainting Petit Grand Juries, Stacking &

Tainting Grand Juries, Aiding & Abetting enemies both foreign and domestic.” As relief,

the plaintiff seeks, among other things, “[t]o impeach and remove ALL judges,” “to

legislate law that the Constitution and Civics are to be taught in elementary and high

school,” “Congress is to repeal all legislation that subjects the People to government

                                               2
authority.” Although the documents references the Constitution, Bill of Rights,

Declaration of Independence, and other official documents, the Court cannot discern a

viable or plausible claim or a proper basis for jurisdiction against any of the named

defendants. Accordingly, the case is DISMISSED.

       SO ORDERED.



                                                 S/Avern Cohn              _
                                                  AVERN COHN
Dated: 9/25/2019                                   UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                            3
